Case 1:20-cv-00219-CRH Document1 Filed 12/01/20 Page 1 of 9

UNITED STATES DISTRICT COURT
DISTRICT OF NORTH DAKOTA
WESTERN DIVISION

 

EEE Minerals, LLC, and Suzanne Vohs as| (Case No.
Trustee for The Vohs Family Revocable
Living Trust,

Plaintiffs, COMPLAINT

VS.

State of North Dakota, the Board of University
and School Lands of the State of North Dakota,
and Jodi A. Smith as Commissioner for the
Board of University and School Lands of the
State of North Dakota,

Defendants.

 

 

Plaintiffs EEE Minerals, LLC, and Suzanne Vohs as Trustee for The Vohs Family
Revocable Living Trust, for their cause of action against the Defendants, the State of North
Dakota, the Board of University and School Lands of the State of North Dakota, and Jodi A.
Smith as Commissioner of the Board of University and Schoo! Lands of the State of North
Dakota, state and allege as follows:

PARTIES

1. Plaintiff, EEE Minerals, LLC (“EEE Minerals”), is a limited liability company
registered with the North Dakota Secretary of State, which owns certain mineral interests in
McKenzie County, North Dakota.

2. Plaintiff, Suzanne Vohs as Trustee for The Vohs Family Revocable Living Trust

(“Vohs Trust”), is a resident of the State of California. The Vohs Trust was formed in the State
Case 1:20-cv-00219-CRH Document1 Filed 12/01/20 Page 2 of 9

of California. The Vohs Trust owns certain minerals interests in McKenzie County, North
Dakota.

3. Defendants, the State of North Dakota and the Board of University and School
Lands of the State of North Dakota (the “State”), claim an interest, right, and title to the
McKenzie County mineral interests owned by the Vohs Trust and EEE Minerals.

4, Defendant, Jodi A. Smith, is the Commissioner of the Board of University and
School Lands of the State of North Dakota.

JURISDICTION AND VENUE

5. This action arises under the United States Constitution, and jurisdiction is
conferred on this Court under 28 U.S.C. § 1331.

6. Personal jurisdiction exists over the defendants under Fed.R.Civ.P. 4(k)(1)(A)
and N.D.R.Civ.P. 4(b)(1).

7. The Court is authorized to grant declaratory judgment and injunctive relief
under 28 U.S.C. §§ 2201 and 2202 with respect to the Plaintiffs’ claims.

8. Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because the
Defendants reside in this District and/or a substantial part of the events or omissions giving
rise to the claims occurred in this District.

FACTS

9. This dispute involves the State’s unlawful taking of the Vohs Trust and EEE
Minerals’ property by the State and Commissioner Smith under the color of state law, namely,
N.D.C.C. §§ 61-33.1-01 to 61-33.1-05 (the “State Ownership of Missouri Riverbed Act”). The

State and Commissioner Smith have violated, and are violating, the Vohs Trust and EEE
Case 1:20-cv-00219-CRH Document1 Filed 12/01/20 Page 3 of 9

Minerals’ rights protected and secured by the Fifth Amendment of the United States Constitution
and the laws of the United States.

10. The property at issue, owned by the Vohs Trust and EEE Minerals, consists of the
oil, gas, and other minerals in, on, or underlying certain McKenzie County property (hereafter,
the “Property”), specifically, to-wit:

Township 153 North, Range 101 West

Section 6: Lot 10

Section 7: Portions of Lots 1, 4, and 5, described on a deed recorded in Book 87,
page 505, in the office of the McKenzie County Register of Deeds

11. The Vohs Trust and EEE Minerals have owned the Property since at least 1957,
when the United States acquired the surface of the Property from them for the Garrison Project
and Lake Sakakawea.

12. The surface of the Property was acquired by the United States, through the United
States Army Corps of Engineers (“USACE”), under the authority of the Flood Control Act of
1944, Public Law 534, 78th Congress, 2nd session (P.L. 78-534, the “Flood Control Act of
1944”). The United States acquired fee title to all surface land that would be inundated when
Lake Sakakawea reached full pool at 1,854 feet msl (mean sea level), which included the
Property. The State did not receive or otherwise acquire any interest in the Property under the
Flood Control Act of 1944.

13. The United States acquired the surface of the Property pursuant to the Flood
Control Act of 1944, which is shown as Tract KK3371 in USACE Segment Map KK for the
Garrison Project. Tract KK3371 was owned by Henry P. Vohs et al., the Vohs Trust and EEE
Minerals’ predecessors in interest. There are 276.80 acres in Tract KK3371. A copy of

Segment Map KK, which shows the Property as Tract KK3371, is attached as Exhibit A.
Case 1:20-cv-00219-CRH Document1 Filed 12/01/20 Page 4 of 9

14. The oil and gas interests in the Property were reserved by the Vohs Trust and EEE
Minerals’ predecessors in interest at the time the surface of the Property was acquired by the
United States as evidenced by Segment Map KK and that Warranty Deed dated July 24, 1957,
recorded at McKenzie County doc. no. 155142, Book 87, Page 505 (“1957 Warranty Deed”).
A copy the 1957 Warranty Deed is attached as Exhibit B. According to the 1957 Warranty
Deed, the Property consists of 276.80 acres, and all of the oil and gas interests were reserved
to the Vohs Trust and EEE Minerals’ predecessors in interest under the terms of the deed. The
State is not a party to, nor did the State receive any interest in the Property by virtue of, the
1957 Warranty Deed. The number of acres in the 1957 Warranty Deed matches the number
of acres in Segment Map KK for the Property.

15. Despite the Flood Control Act of 1944, USACE Segment Map KK, and the 1957
Warranty Deed, whereby the Property was reserved to the Vohs Trust and EEE Minerals’
predecessors in interest subject only to the surface rights granted to the United States for the
Garrison Project and Lake Sakakawea, the Board of University and School Lands of the State
of North Dakota (“Land Board”), and Commissioner Smith claim that the State owns the
Property pursuant to the State Ownership of Missouri Riverbed Act.

16. The State does not own any interest in the Property.

17. The Vohs Trust and EEE Minerals have entered into numerous oil and gas leases
for the Property since the United States acquired the surface of the Property for the Garrison
Project and Lake Sakakawea, including but not limited to those leases recorded with the
McKenzie County Recorder’s Office at doc. nos. 396124 and 395827, with the latter lease being

ratified in 2013 as evidenced by McKenzie County doc. no. 445704.
Case 1:20-cv-00219-CRH Document1 Filed 12/01/20 Page 5of9

18. Through their actions under the color of state law, namely, the Ownership of
Missouri Riverbed Act, by claiming ownership of the Property, the State and Commissioner
Smith have violated the Vohs Trust and EEE Minerals’ rights as protected and secured by the
Fifth Amendment of the United States Constitution and the laws of the United States.

19. The Ownership of the Missouri River Act, at N.D.C.C. §§ 61-33.1-01 to
61.33.1-05, as used by Commissioner Smith and the Land Board to claim ownership of the
Property, is unconstitutional and violates the Fifth Amendment of the United States
Constitution and the laws of the United States.

20. The Vohs Trust and EEE Minerals seek injunctive relief from the Court in the
nature of a declaratory judgment declaring that the State and Commissioner Smith cannot use
the Ownership of the Missouri River Act — nor any other state law, or any survey or study
commissioned by the State — to claim ownership of the Property in violation of the Fifth
Amendment of the United States Constitution and Flood Control Act of 1944. The Vohs Trust
and EEE Minerals further seek an Order enjoining the State and Commissioner Smith from
claiming ownership of the Property, and enjoining the State and Commissioner Smith from
taking any actions incident with the ownership of the Property that violate the Vohs Trust and
EEE Minerals rights in the Property as protected by the Fifth Amendment of the United States
Constitution and Flood Control Act of 1944.

CLAIMS FOR RELIEF

- COUNT I-
Conflict with and Preemption by Governing Federal Law

21. | The Vohs Trust and EEE Minerals realleges each and every preceding paragraph.
Case 1:20-cv-00219-CRH Document1 Filed 12/01/20 Page 6 of 9

22. The State Ownership of the Missouri Riverbed Act (N.D.C.C. §§ 61-33.1-01 to
61-33.1-05), violates the Supremacy Clause, Article VI, Clause 2, of the United States
Constitution, which states that “[t]his Constitution, and the Laws of the United States which shall
be made in Pursuance thereof; ... shall be the supreme Law of the land; and the Judges in every
State shall be bound thereby, any Thing in the Constitution or Laws of any State to the Contrary
notwithstanding.”

23. The State Ownership of the Missouri Riverbed Act conflicts in substantial part
with, and is therefore preempted, by the Fifth Amendment of the United States Constitution and
the Flood Control Act of 1944. Under the Flood Control Act of 1944, the United States acquired
the surface of the Property, but allowed the Vohs Trust and EEE Minerals to reserve the Property
subject only to the right of the United States to flood or inundate the surface of the Property for
the Garrison Project and Lake Sakakawea. The conflict lies in the fact that Congress specifically
provided for the acquisition of the Property subject to the Vohs Trust and EEE Minerals’
predecessors retaining their mineral interests in the Property, with no rights therein being granted
to the State. The conflict prevents the achievement of the Congressional purpose underlying the
Flood Control Act of 1944.

— COUNT IT -
Violation of the Fifth Amendment of the United States Constitution

24. | The Vohs Trust and EEE Minerals realleges each and every preceding paragraph.
25. | The Vohs Trust and EEE Minerals have suffered a physical invasion of their
Property, and a complete violation of their Property rights, because of the State asserting that

it owns the Property by virtue of the State Ownership of Missouri Riverbed Act. The State’s
Case 1:20-cv-00219-CRH Document1 Filed 12/01/20 Page 7 of 9

actions have destroyed the Vohs Trust and EEE Minerals’ property rights, and deprived the
Vohs Trust and EEE Minerals of all benefits stemming from their ownership of the Property.

26. The State has not paid any compensation to the Vohs Trust or EEE Minerals for
its unconstitutional taking of the Property in violation of the United States Constitution.

27. No statutes enacted by the State, including the State Ownership of Missouri
Riverbed Act, nor any study or survey commissioned by the State, can deprive the Vohs Trust
and EEE Minerals of their ownership of the Property without violating the Fifth Amendment
of the United States Constitution.

28. The State claiming ownership of the Property by virtue of the State Ownership
of Missouri Riverbed Act is an unconstitutional taking violating the Fifth Amendment of the
United States Constitution, which has damaged the Vohs Trust and EEE Minerals, and has
deprived the Vohs Trust and EEE Minerals of their Property and all rights incident thereto.

29. The Constitution and laws of the United States preempt the ability of the State
to claim ownership of the Property by virtue of the State Ownership of Missouri Riverbed Act,
or any other action by the State under the color of state law.

— COUNT HI-
Declaratory Judgment

30. The Vohs Trust and EEE Minerals realleges each and every preceding paragraph.
31. There is a real and actual controversy between the Plaintiffs and Defendants
regarding whether the State Ownership of Missouri Riverbed Act is preempted by federal law

and is unconstitutional.

32. The Land Board and Commissioner Smith claiming that the State owns the

Property as a result of the State Ownership of Missouri Riverbed Act, and/or any other state law,
Case 1:20-cv-00219-CRH Document1 Filed 12/01/20 Page 8 of 9

state commissioned survey, or study done under the color of state law, violates the Fifth
Amendment of the United States Constitution and Flood Control Act of 1944.

33. Pursuant to 28 U.S.C. §§ 2201 and 2202, and Fed.R.Civ.P. P. 57, the Vohs Trust
and EEE Minerals request a declaration by the Court that an unconstitutional taking has occurred
by virtue of the Land Board and Commissioner Smith’s actions under the color of state law in
claiming ownership of the Property, and that the Land Board and Commissioner Smith be
enjoined from claiming ownership of the Property in violation of the Vohs Trust and EEE
Minerals’ constitutional rights secured and protected by the Fifth Amendment of the United States
Constitution, which provides that no person shall “[bJe deprived of life, liberty, or property,
without due process of law; nor shall private property be taken for public use, without just

compensation.”

— COUNT IV -
Violation of the Civil Rights Act (42 U.S.C. § 1983)

34. |The Vohs Trust and EEE Minerals realleges each and every preceding paragraph.

35. Defendant, Commissioner Smith, is an individual who, under color of statute,
ordinance, regulation, custom, or usage, of the State of North Dakota, is subjecting, or caused to
be subjected, the Vohs Trust and EEE Minerals to the deprivation of rights, privileges, or
immunities secured by the Constitution and laws of the United States — specifically, the
Supremacy Clause, and the Fifth Amendment of the United States Constitution.

36. | Commissioner Smith’s conduct violates 42 U.S.C. § 1983.

37. Without relief from this Court, Commissioner Smith, acting under color of statute,

ordinance, regulation, or custom, or usage of the State of North Dakota, will continue to subject,
Case 1:20-cv-00219-CRH Document1 Filed 12/01/20 Page 9 of 9

or cause to be subjected, the Vohs Trust and EEE Minerals to the deprivation of rights, privileges,

or immunities secured by the Constitution and laws of the United States.

42492141

PRAYER FOR RELIEF

WHEREFORE, the Vohs Trust and EEE Minerals respectfully pray this Court for:

1.

5.

Declaratory Judgment that the Ownership of Missouri Riverbed Act is
preempted by federal law and violates the Constitution and laws of the United
States;

For an Order enjoining the State, the Land Board, and Commissioner Smith
from claiming ownership of the Property by virtue of North Dakota law in
violation of the Vohs Trust and EEE Minerals’ rights secured by the laws of the
United States and the United States Constitution;

Awarding damages to the Vohs Trust and EEE Minerals in an amount equal to
damages proven at trial;

Awarding the Vohs Trust and EEE Minerals their reasonable attorneys’ fees and
costs pursuant to 42 U.S.C. § 1988; and

Any other relief the Court deems just and equitable.

Dated this 1** day of December, 2020.

VOGEL LAW FIRM

/s/ Joshua A. Swanson
BY: Joshua A. Swanson (#06788)
218 NP Avenue
PO Box 1389
Fargo, ND 58107-1389
701.237.6983
Email: jswanson@vogellaw.com
ATTORNEYS FOR PLAINTIFFS
